Examiner’s Statement of Reason for Allowance 

1.	Claims 12, 16-22, 34-36 and 38-44 are allowed. 

2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record 20180049164 and 20140064216 either individually or in combination fail to teach a terminal device and a method for wireless communication, comprising: a first 
configuration information comprises a third indicator, and the third indicator indicates 
a set of time-domain positions of all first resources in each slot; and monitoring the 
PDCCH transmitted by the network device on the first resource.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466